DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification

The disclosure is objected to because of the following informalities: “Error! Reference source not found” (paragraph 0039, lines 1-2) should be deleted or replaced.  
Appropriate correction is required.

Claim Objections

Claims 4, 10, 13, and 17 are objected to because of the following informalities:
Claims 4 and 10, after “b0, b2, and b4” (line 4), insert – are coefficients --.
Claim 13, “the tilt angles” (line 21) lack antecedent basis.
Claim 17, after “b0, b2, and b4” (line 4), insert – are coefficients --; after “depending” (line 4), insert – on --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 20, “… make the CPU … to replace the elastic parameter values in an isotropic-type processing technique, with the effective elastic parameter values” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	For instance, paragraph 0011, line 9; paragraph 0040 disclose that the effective elastic parameter values are calculated based on the elastic parameter values.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 7, and 13 recite an abstract idea of “calculating elastic parameter values and anisotropy parameter values related to the orthorhombic anisotropic medium based on the seismic data” (Mathematical Concept), “performing an isotropic-type processing technique using effective elastic parameter values calculated based on the elastic parameter values, the anisotropy parameter values, and the azimuth angle for the orthorhombic anisotropic medium” (Mathematical Concept), performing an isotropic-type processing technique using effective elastic parameter values calculated based on the elastic parameter values, the anisotropy parameter values, the values of the azimuth angle and of the tilt angle for the TTI medium” (Mathematical Concept). “the effective elastic parameter values depend also on the tilt angles for TTI medium” (claim 13) (Mathematical Concept).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application of the abstract idea. An interface for “obtain[ing] seismic data acquired for the underground formation, wherein the seismic data includes seismic amplitudes detected at plural values of an azimuth angle, ω−φ, of a source-receiver direction relative to a principal axis of the orthorhombic anisotropic medium” is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)). In “the isotropic-type processing technique leads to a quantitative model of the underground 
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. as discussed above, an interface for “obtain[ing] seismic data acquired for the underground formation, wherein the seismic data includes seismic amplitudes detected at plural values of an azimuth angle, ω−φ, of a source-receiver direction relative to a principal axis of the orthorhombic anisotropic medium” is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)). An apparatus comprising a CPU and memory are recitation of a generic processor and does not take the claims out of the abstract idea (see slide 63).
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2-6, 8-12, and 14-20 are directed to an abstract idea.
Thus, claims 1-20 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mesdag et al. (US 2015/0293245) in view of Ruger (“Variation of P-wave reflectivity with offset and azimuth in anisotropic media”).

Regarding claims 1 and 13, Mesdag et al. discloses a method for seismic exploration of an underground formation including an anisotropic medium (paragraph 0002, lines 1-7), the method comprising:
obtaining seismic data acquired for the underground formation (paragraph 0032, lines 7-10), wherein the seismic data includes seismic amplitudes detected at plural values of an azimuth angle, ω−φ, of a source-receiver direction (paragraphs 0046, 0047) relative to a principal axis of the anisotropic medium (paragraph 0034, lines 6-9);
calculating elastic parameter values and anisotropy parameter values related to the anisotropic medium based on the seismic data (paragraph 0060, lines 1-3, 7-9; paragraph 0035, lines 1-4); and
performing an isotropic-type processing technique using effective elastic parameter values calculated based on the elastic parameter values, the anisotropy 
wherein the isotropic-type processing technique leads to a quantitative model of the underground formation usable to locate hydrocarbon reservoirs (paragraph 0029, lines 4-11).

However, Mesdag et al. does not disclose the anisotropic medium is an orthorhombic anisotropic medium.

Ruger discloses orthorhombic media provides a better understand of the magnitude of azimuthal change of the AVO gradients to relate to the anisotropy in the subsurface (page 942, lines 14-19).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Mesdag et al. with an orthorhombic anisotropic medium as suggested by Ruger for the purpose of providing a better understand of the magnitude of azimuthal change of the AVO gradients to relate to the anisotropy in the subsurface.

Regarding claim 13, Mesdag et al. discloses an interface (908) to obtain seismic data (Fig. 9), a central processing unit, CPU (902), which has one processor (paragraph 0081, line 5) and is connected to the interface (Fig. 9).


 
Regarding claims 2 and 14, Mesdag et al. discloses the isotropic-type processing technique includes at least one of:
an isotropic seismic modeling method (Abstract, lines 6-7),
an isotropic seismic analysis and interpretation method (Abstract, lines 8-11),
an isotropic seismic wavelet estimation method (Abstract, lines 8-11),
an isotropic seismic inversion method (Abstract, lines 8-11), and
an isotropic method for analysis and interpretation of inversion results to produce processed effective elastic parameter data (Abstract, lines 8-12).

Regarding claims 5 and 18, Mesdag et al. discloses the elastic parameters values represent p-wave velocity, s-wave velocity and density (paragraph 0065, lines 10-11).

 the elastic parameters values represent p-wave impedance, s-wave impedance and density (paragraph 0004, lines 17-20).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mesdag et al. in view of Ruger as applied to claim 13 above, and further in view of Ivanov et al. ("Weak-anisotropy approximation for P-wave reflection coefficient at the boundary between two
tilted transversely isotropic media").

Regarding claim 16, Mesdag et al. as modified by Ruger does not expressly disclose for the TTI medium, any elastic parameter E has a corresponding effective elastic parameter expressed as the recited equation.

Ivanov et al. discloses plane wave reflection and transmission coefficient in TTI media (page 2).

Mesdag et al. discloses the recited equation (equation 5, paragraph 0069) for expressing an effective elastic parameter with E being any of the elastic parameters (paragraph 0069, lines 11-13). 

Accordingly, it would have been obvious to provide an elastic parameter for a TTI medium and an equation for expressing an effective elastic parameter.



	Prior Art Note

	Claims 3, 4, 7-12, 15, 17, and 20 do not have prior art rejections.
The combination as claimed wherein a method and apparatus comprising expressing the effective elastic parameter as the recited equations (claims 3, 4, 15, 17) or performing an isotropic-type processing technique using effective elastic parameter values calculated based on the elastic parameter values, the anisotropy parameter values, the values of the azimuth angle and of the tilt angle for the TTI medium (claim 7) or make the CPU to replace the elastic parameter values in an isotropic-type processing technique, with the effective elastic parameter values (claim 20) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hornby et al. (US 2018/0164463) discloses a process for verifying measurements of elastic anisotropy parameters (Fig. 4) including adjusting estimates of 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        January 10, 2022